Exhibit (10)(h)(i)

AMENDMENT TO

POTLATCH CORPORATION

BENEFITS PROTECTION TRUST AGREEMENT

This Amendment to the Potlatch Corporation Benefits Protection Trust Agreement
(this “Amendment”) is made by Potlatch Corporation, a Delaware corporation
(hereinafter called the “Corporation”).

WITNESSETH:

WHEREAS, the Corporation previously adopted the Trust Agreement known as the
“POTLATCH CORPORATION BENEFITS PROTECTION TRUST AGREEMENT,” As Amended and
Restated Effective September 16, 2006, (hereinafter called the “Trust
Agreement”);

WHEREAS, pursuant to Section 11(a) of the Trust Agreement, the Corporation
retained the right to amend the Trust Agreement;

WHEREAS, the Corporation’s Executive Compensation and Personnel Policies
Committee (“the Compensation Committee”) has been delegated the responsibility
to review and approve any changes to the Trust Agreement; and

WHEREAS, the Compensation Committee has approved this Amendment to the Trust
Agreement;

NOW, THEREFORE, the Corporation hereby amends the Trust Agreement, effective as
of June 1, 2008, as follows:

I. A new Section 2(g) is hereby added to the Trust Agreement to read as follows:

(g) Notwithstanding the provision of the Trust to the contrary, in order to
comply with Section 409A(b) of the Internal Revenue Code of 1986 as amended (the
“Code”), the following rules shall apply:

(i) No assets will become restricted to the provision of benefits in connection
with a change in the Corporation’s financial health or the occurrence of a
“restricted period” as defined in Section 409A(b)(3)(B) of the Code (or other
similar financial measure determined by the Secretary of the Treasury); and

(ii) In the event the Corporation (or any entity treated as a single employer
with the Corporation under Section 414(b) or (c) of the Code) has a “restricted
period” as defined in Code Section 409A(b)(3)(B) no contributions shall be made
to the trust for the purpose of paying deferred compensation to an “applicable
covered employee” as defined in Section 409A(b)(3)(D) of the Code under a
nonqualified deferred compensation plan during such restricted period. In the
event that contributions are made during a restricted period for the benefit of
persons other than “applicable covered employees,” the Trustee shall establish
such sub-accounts as necessary to separate funding contributed for the benefit
of “applicable covered employees” and other persons.



--------------------------------------------------------------------------------

II. Schedule I to the Trust Agreement is amended as set forth in the substitute
pages attached hereto in order to include the Corporation’s Annual Incentive
Plan and Management Deferred Compensation Plan, to provide for sub-accounting
for amounts contributed under the Trust Agreement with respect to Directed
Investment Accounts under the Management Deferred Compensation Plan and to
update the Schedule.

IN WITNESS WHEREOF, the Company has executed this Agreement dated effective as
of the 1st day of June, 2008.

 

POTLATCH CORPORATION By:       Name:   Title:

Pursuant to Section 11(a) of the Agreement, U.S. Bank National Association as
Trustee, hereby agrees to this Amendment to the Trust Agreement dated effective
as of the 1st day of June, 2008.

 

   U.S. Bank, National Association

 

   Attest

 

2



--------------------------------------------------------------------------------

Schedule I

As Amended Through June 1, 2008

The Plans

Potlatch Forest Products Corporation Salaried Employees’ Supplemental Benefit
Plan

Potlatch Forest Products Corporation Salaried Employees’ Supplemental Benefit
Plan II

Potlatch Corporation Annual Incentive Plan

Potlatch Corporation Management Performance Award Plan

Potlatch Corporation Management Performance Award Plan II

Potlatch Forest Products Corporation Severance Program for Executive Employees

Potlatch Corporation Directors Deferred Compensation Plan

Potlatch Corporation Directors Deferred Compensation Plan II

Potlatch Corporation Directors Retirement Plan (frozen)

Potlatch Forest Products Corporation Employee Severance Plan1

Potlatch Corporation Management Deferred Compensation Plan2

Supplemental Retirement Benefit and Life Insurance Agreement Between Potlatch
Corporation and Richard B. Madden dated as of February 19, 1988

Severance and/or Employment Agreements:

Akerman, Jr., Emory S.

Bacon, John W.

Beech, John M.

Biazzo, Thomas A.

Black, Douglas L.

Brenner, Richard J.

Bullard, Richard W.

Cheek, George C.

Clark, Kenneth L.

Collier, James L.

Covey, Michael J.

Davis, Brian W.

DeBorde, Robert M.

Deward, Carl

Durand, Daniel J.

Fleshman, Nancy (survivor of James Fleshman)

 

1

The contributions made to the Trust Fund by the Corporation with respect to the
Employee Severance Plan shall be held in a separate sub-account and the
provisions of Section 3 shall apply separately to such sub-account.

 

2

The contributions made to the Trust Fund by the Corporation with respect to the
Directed Investment Accounts under the Management Deferred Compensation Plan
shall be held in a separate sub-account and the provisions of Section 3 shall
apply separately to such sub-account.

 

3



--------------------------------------------------------------------------------

Grove, Gail (survivor of Harry Grove)

Hanby, Jr., John E.

Hawley Jr., Robert J.

Kosloski, Ervin D.

Krantz, Irwin W.

Madden, Richard B.

Martin, F. Lynn

McAdoo, James C.

Morton, G. William

Nordholm, Richard

Norha, Patrick R.

Page, Gordon R.

Palkie, Thomas G.

Powell, Sandra T.

Robison, John G.

Rosenbaum, Lester G.

Saarela, Edward

Smrekar, Thomas J.

Tate, Terry H.

Warner, Richard V.

***************************************************

 

4